DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 7 December 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the status identifier of claim 15 is incorrect; it should be (amended) not (interior). See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Arguments
Applicant’s arguments, see page 5 under “Claim rejections - 35 USC 112”, filed 7 December 2020, with respect to rejections of claims 1, 2, 7-11, 13-16 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of 6 August 2020 has been withdrawn. 
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant's arguments filed 7 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that the rejection of the subject matter of amended claim 1 is based on inadmissible hindsight.  The examiner respectfully disagrees.  The rejection of claim 11 (whose subject matter was amended into claim 1) was not based on the applicant’s own disclosure, it was based on information disclosed in Lippmann column 4 lines 22-37.  
Applicant argues that the examiner did not properly take into account the interdependencies between the claim features and the balanced nature of the features of the claimed interior aircraft LED light unit.  The examiner respectfully disagrees.  The favorable interplay between the "at least one of: a brightness filter, a color filter, and a combined brightness and color filter" and the "pattern of dots" is discussed in both Ohtake (column 15 lines 46-51, describing the interplay between the dot pattern on the light-quantity-controlling member 10 and the light diffuse transmissive member 11, column 14 lines 55-64, describing the interplay between light curtain 3 which comprises a dot pattern and light diffuser panel 4) and Lippmann (column 3 line 65-column 4 line 38, describing the interplay between two dot patterns, one or both being a color filter).
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); see MPEP 716.01(c)(II).  In the present case applicant argues the beneficial effects that can be achieved by harmonizing the features of at least one of: a brightness filter, a color filter, and a combined brightness and color filter" and the "pattern of dots" as unexpected results, but no evidence on record shows any kind of experimentation establishing said beneficial effects as a fact.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (US 2005/0104740 A1) in view of Lippmann et al. (US 6,623,142 B1) and Ohtake et al. (US 5,384,658).
With respect to claim 1:	Stokes teaches “an aircraft LED light unit (Figs. 3-8), comprising: at least one LED (605), and a lens cover (603) arranged over the at least one 
Stokes does not specifically teach “wherein the lens cover comprises a patterns of dots on the distal side, wherein the pattern of dots locally alter the material-specific light transfer properties of the lens cover of the interior aircraft LED light unit" or “wherein the lens cover has a whitish color and wherein the pattern of dots are white dots, when seen from outside of the aircraft LED light unit, and wherein the pattern of dots are white, opaque dots, printed on the distal side of the lens cover, and wherein the pattern of dots covers between 15% and 30% of the distal side of the lens cover”.
However, Lippmann teaches “wherein the lens cover (108) comprises a patterns of dots (100) on the distal side (side opposite 106), wherein the pattern of dots locally alter the light transfer through the lens cover on the light emission surface of the LED light unit (column 3 line 50 to column 4 line 14)” and “wherein the pattern of dots are printed onto the distal side of the lens cover (column 4 lines 49-64)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the LED light unit of Stokes with the dot pattern of Lippmann in order to reduce variation in the intensity and/or color of the LED's (Lippmann column 2 lines 30-40).
Lippmann suggests “wherein the pattern of dots covers between 15% and 30% of the distal side of the lens cover (column 4 lines 33-37)”.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and MPEP 2144.05(II)(A and B)).
Ohtake teaches “wherein the lens cover (11) has a whitish color (column 15 lines 38-45) and wherein the pattern of dots are white dots, when seen from outside of the interior aircraft LED light unit (column 15 lines 38-45), and wherein the pattern of dots are white, opaque dots (column 15 lines 38-45, column 7 lines 40-46)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the LED light unit of Stokes with the white lens cover and select white dots as Ohtake suggests in order to obtain superior light diffusion preventing the shadows of the dots being projected (column 15 lines 46-51).
With respect to claim 2:	Stokes does not specifically teach “wherein the pattern of dots are printed onto the distal side of the lens cover, in particular printed via an inkjet printer”.
Lippmann teaches “wherein the pattern of dots are printed onto the distal side of the lens cover, in particular printed via an inkjet printer (column 4 lines 49-50)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to use inkjet printing as taught by Lippmann as a particularly fast and convenient process to make the dot pattern (Lippman column 4 lines 50-56).

Lippmann suggests “wherein the pattern of dots are distributed in a regular pattern (column 4 lines 33-37)”.
Because Lippmann recognizes “where the ink is positioned” as a results effective variable for the purpose of tuning color (column 4 lines 22-37), the particular pattern the person of ordinary skill in the art at the time of the invention would wind up with would be a matter of routine optimization merely following Lippmann's suggestion of optimizing where the ink is positioned for the purpose of color tuning (Lippmann column 4 lines 22-37; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and MPEP 2144.05(II)(A and B)).
With respect to claim 8:	Stokes does not specifically teach “wherein the pattern of dots are distributed in a random pattern, with the random pattern resulting from a uniform probability distribution”.
Lippmann suggests “wherein the pattern of dots are distributed in a random pattern, with the random pattern resulting from a uniform probability distribution (column 4 lines 33-37)”.
Because Lippmann recognizes “where the ink is positioned” as a results effective variable for the purpose of tuning color (column 4 lines 22-37), the particular pattern the person of ordinary skill in the art at the time of the invention would wind up with would be a matter of routine optimization merely following Lippmann's suggestion of optimizing where the ink is positioned for the purpose of color tuning (Lippmann column 4 lines 22-37; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and MPEP 2144.05(II)(A and B)).

Lippmann teaches “wherein the pattern of dots includes a plurality of dots (column 4 lines 15-21)”.
Lippmann is silent about “each of the dots has a size of less than 3mm”.
However, changes in size do not patentably distinguish over the prior art unless there is evidence of unexpected results (see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  In the present case, the dot patterns having a size of less than 3 mm appear to have been chosen because smaller dots are not as easily discerned by the human eye (specification paragraph 34).  The examiner does not consider this an unexpected result; any human, including our hypothetical person of ordinary skill, would be well aware that small things are more difficult to see.  Furthermore, on can see from Lippmann’s Fig. 1a and Fig. 2b that the dot patterns 100 are depicted smaller than a single LED chip 106, which would create the expectation that they are indeed very, very small, even if Lippmann does not attach a specific measurement to them.
It would have been obvious at the time of the invention for one of ordinary skill in the art to use multiple dots for use with white LEDs having multiple colors (Lippmann column 4 lines 15-21).
With respect to claim 13:	Stokes teaches “configured as one of an exit sign light unit (Fig. 8); a cabin illumination light unit (Fig. 10); and a reading light unit”.
With respect to claim 14:	Stokes teaches "an aircraft comprising at least one interior aircraft LED light unit according to claim 1 (see above), arranged on an inside of the aircraft (paragraphs 78-79)".


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lippmann in view of Stokes and Ohtake.
With respect to claim 15:	Lippmann teaches “a method of calibrating an LED light unit (Figs. 2 or 3) having at least one LED (106) and a lens cover (108) arranged over the at least one LED (Fig. 1B), the lens cover having a proximal side facing towards the at least one LED (Fig. 1B) and a distal side, the distal side forming an outside portion of LED light unit and forming a light emission surface of the LED light unit (Fig. 1B), with the lens cover being made from a lens cover material allowing for light transfer therethrough (column 3 lines 13-15) and with the LED light unit having at least one of: a brightness filter, a color filter; and a combination brightness and color filter, arranged between the at least one LED and the lens cover and positioned adjacent to the proximal side of the lens cover (column 4 lines 15-22), the method comprising the steps of measuring an initial lighting performance of the LED light unit (step 212), and depending on said step of measuring the initial lighting performance (compute part of step 214), providing the distal side of the lens cover with a pattern of dots that locally alters light transfer through the lens cover on the light emission surface of the LED light unit (apply filters part of step 214)”.
Lippmann does not specifically teach the LED unit is “an interior aircraft LED light unit”, “a lens cover material having a whitish color”, “wherein the pattern of dots are white dots, when seen from outside of the interior aircraft LED light unit”, or “wherein the pattern of dots covers between 15% and 30% of the distal side of the lens cover”.
Lippmann suggests “wherein the pattern of dots are distributed in a random pattern, with the random pattern resulting from a uniform probability distribution (column 4 lines 33-37)”.
Because Lippmann recognizes “where the ink is positioned” as a results effective variable for the purpose of tuning color (column 4 lines 22-37), the particular pattern the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and MPEP 2144.05(II)(A and B)).
However, Stokes teaches “an interior aircraft LED light unit (title)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to use the LED light unit produced by Lippmann as an interior aircraft LED light unit as taught by Stokes in order to illuminate the aircraft's signs, provide general illumination, or illuminated guidance system for use by the aircraft's passengers (Stokes paragraph 78-79).
However, Ohtake teaches “a lens cover (11) material having a whitish color (column 15 lines 38-45) wherein the pattern of dots are white dots, when seen from outside of the interior aircraft LED light unit (column 15 lines 38-45)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify method of making the LED light unit of Lippmann with the white lens cover and select white dots as Ohtake suggests in order to obtain superior light diffusion preventing the shadows of the dots being projected (column 15 lines 46-51).
With respect to claim 16:	Lippmann teaches “wherein the step of providing the distal side of the lens cover with a pattern of dots comprises: determining a deviation of the initial lighting performance from a desired lighting performance, and selecting a density of the pattern of dots to compensate for the deviation (column 4 lines 38-48)".

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875